1925 W. Field Court, Suite 300 Lake Forest, IL60045 August 17, 2012 United States Securities and Exchange Commission Washington, D.C.20549 Attention:Jim B. Rosenberg Re:Akorn, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 15, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 10, 2012 Form 8-K Dated February 28, 2012 Filed March 5, 2012 Form 8-K Dated December 22, 2011 Filed December 30, 2011 File No. 001-32360 Dear Mr. Rosenberg Akorn, Inc. (“Akorn” or “we”) is submitting this response to the written comments of the staff of the Securities and Exchange Commission (the “Commission”), dated July 20, 2012, in relation to the above filings and our previous communications with the Commission.We once again acknowledge that: ● Akorn is responsible for the adequacy and accuracy of the disclosure in its filings ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● Akorn may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Set forth below is the heading and text of each comment followed by our response: Form 10-K for the Fiscal Year Ended December 31, 2011 General 1. In many of your responses you provide what appears to be proposed revised disclosure to be included in future filings; however, you do not consistently indicate your intent to do so. Please confirm for us your intent to include all proposed revised disclosures in future periodic reports. Response:We confirm our intention to include all proposed revised disclosures in our future periodic reports. August 17, 2012
